DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  These claims contain the phrase “limit value” which is preceded in claim 1 by “a negative limit value” so either the limit value needs to be claimed as a negative value or the phrase “a limit value” needs to be rewritten as “a negative limit value” in all the depending and subsequent claims.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities: Claim1 contains the phrase “where the torque command value is large” which should be worded as “larger than the predetermined reference command value”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  “the setting section reduces induced voltage generated at a q-axis setting” because it is unclear how the Q-axis and induced voltage are related or related to the motor.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii et al. (US 2016/0204727).

Regarding claim 1,
Fujii discloses (Fig. 1):
A rotation electric machine controller (Fig. 1, 40) that controls a rotation electric machine (10, ¶0031), the rotation electric machine controller (40) comprising:
a torque command value acquisition section (Fig. 7, 41, ¶0062) that acquires a torque command value (T*) for the rotation electric machine (10, ¶0062); and
a setting section (47, 48, 49, 50) that sets a negative limit value (voltage circle in negative d-axis region in Figs. 8A and 8B) limiting a d-axis current command value (Figs. 8A and 8B) of the rotation electric machine (sets the voltage limit circle in the negative D-axis current region, ¶0069-¶0070,  
wherein: in a state in which the torque command value (Fig. 3, T*) is greater than a predetermined reference command value (T) due to rapid rotation of the rotation electric machine caused by user input (torque command increases due to user input, ¶0063), 
the setting section (47, 48, 49, 50) reduces induced voltage generated at a q-axis setting the limit value of the d-axis current command value (via setting the voltage limit circle, Fig 8A, 8B, ¶0082-¶0083) to a larger absolute value (¶0083) in a case where the torque command value is large (¶0082-¶0083, Q-axis and D-axis currents are adjusted by torque command and voltage limit circle), in comparison to a case where the torque command value is small (¶0082-¶0083, sets torque command, q-axis current, and d-axis current, based on torque command and torque deviation).

Regarding claim 2,
Fujii discloses (Fig. 1):
wherein:
the setting section (Fig. 7, 47, 48, 49, 50) sets the limit value to a first limit value (Sets field current, IF*, which sets voltage circle, ¶0077-¶0078) in response to that the torque command value is less than the reference command value (based on torque command T* and T deviation, and Field current limits set by (46, 47, 48, 49, 50, ¶0063); and
the setting section sets the limit value to a second limit value larger in absolute value than the first limit value in response to that the torque command value is more than the reference command value (¶0077-¶0078).


Fujii discloses (Fig. 7):
further comprising:
a current acquisition section (Fig. 7, Phase Current detector) that acquires q-axis current of the rotation electric machine (Iq, ¶0062); and
a storage (50) that stores a map in which the q-axis current is associated with the first limit value and the second limit value, wherein (¶0064, Q-axis current based off of voltage limit circle in Figs. 8A and 8B):
the setting section (47, 48, 49, 50) determines which to set the limit value to the first limit value(IF_C) or the second limit value (If_min) in accordance with the acquired q-axis current and the map (via phase current detector); and
in the map (50), a difference between the first limit value and the second limit value in a case where the q-axis current is small is larger than the difference between the first limit value and the second limit value in a case where the q-axis current is large (¶0064-¶0065).
Regarding claim 4,
Fujii discloses (Fig. 7):
further comprising:
a current acquisition section  (Fig. 7, Phase Current detector) that acquires q-axis current of the rotation electric machine (Iq, ¶0062);
a vehicle speed acquisition section (42) that acquires speed of a vehicle including the rotation electric machine (¶0062); and

the map includes a plurality of second limit value items as the second limit value, the second limit value items being in a range from the first limit value to a predetermined lower limit value (¶0062, ¶0064-¶0065, can set limits based on torque);
the setting section (Fig. 7, 47, 48, 49, 50) determines which to set the limit value to the first limit value (Sets field current, IF*, which sets voltage circle, ¶0077-¶0078) or the second limit value items in accordance with the acquired q-axis current and the map (50, ¶0077-¶0078); and
upon setting the limit value to one of the second limit value items, the setting section (Fig. 7, 47, 48, 49, 50) sets the limit value to the one of second limit value items having a larger difference from the first limit value in a case where the speed acquired is high in comparison to a case where the speed is low (¶0062-¶0063).

Regarding claim 6,
Fujii discloses (Fig. 7):
further comprising:
a current acquisition section  (Fig. 7, Phase Current detector) that acquires q-axis current of the rotation electric machine (Iq, ¶0062); and
a storage (50) that stores a map in which the q-axis current is associated  the speed of the vehicle associated with the first limit value and the second limit value (¶0064, Q-axis current based off of voltage limit circle in Figs. 8A and 8B) wherein:

in the map (50), a difference between the first limit value and the second limit value in a case where the q-axis current is small is larger than the difference between the first limit value and the second limit value in a case where the q-axis current is larger than the predetermined current value (¶0064-¶0065).

Regarding claim 7,
Fujii discloses (Fig. 7):
further comprising:
a current acquisition section  (Fig. 7, Phase Current detector) that acquires q-axis current of the rotation electric machine (Iq, ¶0062); 
a vehicle speed acquisition section (42) that acquires speed of a vehicle including the rotation electric machine (¶0062); and
a storage (50) that stores a map including the q-axis current and the speed of the vehicle associated with the first limit value and the second limit value (¶0064, Q-axis current based off of voltage limit circle in Figs. 8A and 8B), wherein:
the map includes a plurality of second limit value items as the second limit value, the second limit value items being in a range from the first limit value to a predetermined lower limit value (¶0062, ¶0064-¶0065, can set limits based on torque);
the setting section (Fig. 7, 47, 48, 49, 50) determines which to set the limit value to the first limit value (Sets field current, IF*, which sets voltage circle, ¶0077-¶0078) or the second limit value items in accordance with the acquired q-axis current and the map (50, ¶0077-¶0078); and


Regarding claim 8,
Fujii discloses (Fig. 1):
A rotation electric machine controller (Fig. 1, 40) that controls a rotation electric machine (10, ¶0031), the rotation electric machine controller (40) comprising: at least one ECU (Fig. 7, 40) that is configured to acquire a torque command value (T*, from 41, ¶0062) for the rotation electric machine (10), and  set a negative limit value (voltage circle in negative d-axis region in Figs. 8A and 8B) limiting a d-axis current command value of the rotation electric machine (sets the voltage limit circle in the negative D-axis current region, ¶0069-¶0070,  ¶0074), the d-axis current command value being calculated in accordance with the torque command value, wherein (calculated to limit torque using a voltage circle which is used to calculate the d-axis current, ¶0069-¶0070,  ¶0074):in a state in which the torque command value (Fig. 3, T*) is greater than a predetermined reference command value (T) due to rapid rotation of the rotation electric machine caused by user input (torque command increases due to user input, ¶0063), 
the ECU (40) reduces induced voltage generated at a q-axis setting the limit value of the d-axis current command value (¶0082-¶0083, Q-axis and D-axis currents are adjusted by torque command and voltage limit circle)  to a larger absolute value in a case where the torque command value is larger than a predetermined reference command value, in comparison to a case where the torque command value is smaller than the predetermined reference command value (¶0082-¶0083, sets torque command, q-axis current, and d-axis current, based on torque command and torque deviation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US 2016/0204727) in view of Yamashita (US 2018/0079447).

Regarding claim 5,
Fujii discloses (Fig. 1):
the rotation electric machine controller (Fig. 1, 40) according to claim 1, wherein:

They do not disclose:
A system for a rotation electric machine comprising:
an electric power steering device that outputs torque according to operation of a steering wheel;
a rotation electric machine that is included in the electric power steering device; and
wherein:
the torque command value increases as torque output from the rotation electric machine increases.

However, Yamashita teaches (Fig. 1):
A system for a rotation electric machine (Fig. 1, 1) comprising:

a rotation electric machine (30) that is included in the electric power steering device (1, ¶0023); and
the torque command value increases as torque output from the rotation electric machine increases (¶0032).

Regarding claim 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the rotation electric machine controller from Fujii that limits and sets a torque command based on a voltage circle and current map on a motor (¶0069) and apply this to a power steering system that utilizes and limits a torque command value as taught by Yamashita (¶0031). This would create a more accurate and robust steering system through the use of torque commands and current maps.

Response to Arguments
Applicant's arguments filed 10/6/2020 have been fully considered but they are not persuasive. 
Regarding independent claims 1 and 8, Applicant argues that Fujii does not disclose these elements of claim 1:
“in a state in which the torque command value is greater than a predetermined reference command value due to rapid rotation of the rotation electric machine caused by user input, the setting section reduces induced voltage generated at the q-axis by setting the limit value of the d-axis current command value to a larger absolute value in a case where the torque command value is large, in comparison to a case where the torque command value is small.”


“in a state in which the torque command value is greater than a predetermined reference command value due to rapid rotation of the rotation electric machine caused by user input, the ECU reduces induced voltage generated at the q-axis by setting the limit value of the d-axis current command value to a larger absolute value in a case where the torque command value is larger than a predetermined reference command value, in comparison to a case where the torque command value is smaller than the predetermined reference command value.”

However, as shown in the rejection above for claims 1 and 8, in ¶0082-¶0083, Fujii explicitly discloses how the torque command deviation and variations in the torque command affect both the Q-axis and D-axis currents with respect to a voltage limit circle and that despite the new elements presented in these claims, Fujii still discloses how this can be accomplished in the paragraphs above.
Regarding applicant’s arguments pertaining to claims 2-7, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
As such, examiner is maintaining all the rejections of claims 1-8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846